Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 1 of 13




                    EXHIBIT 145
Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 2 of 13
           Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 3 of 13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                  Page 1 of 11
           Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 4 of 13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                  Page 2 of 11
           Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 5 of 13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                  Page 3 of 11
           Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 6 of 13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                  Page 4 of 11
           Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 7 of 13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                  Page 5 of 11
           Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 8 of 13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                  Page 6 of 11
           Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 9 of 13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                  Page 7 of 11
            Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 10 of
                                                  13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                  Page 8 of 11
            Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 11 of
                                                  13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                  Page 9 of 11
            Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 12 of
                                                  13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                 Page 10 of 11
            Case 0:20-cv-60416-AMC Document 116-7 Entered on FLSD Docket 09/03/2021 Page 13 of
                                                  13




Document title: Enhancing Office 365 Advanced Threat Protection with detonation-based heuristics and machine learning | Microsoft Security Blog
Capture URL: https://www.microsoft.com/security/blog/2018/05/10/enhancing-office-365-advanced-threat-protection-with-detonation-based-heuristics-and-machine-…
Capture timestamp (UTC): Fri, 03 Sep 2021 14:24:48 GMT                                                                                                 Page 11 of 11
